         Case 3:18-cr-00585-MAS Document 179 Filed 07/07/20 Page 1 of 1 PageID: 1824


                                      UNITED STATES DISTRICT COURT
                                         DISTRICT OF NEW JERSEY
                                        MINUTES OF PROCEEDINGS



OFFICE:      TRENTON                                             DATE:       JULY 7, 2020

JUDGE MICHAEL A. SHIPP

COURT REPORTER: CATHY FORD


TITLE OF CASE:                                                   DOCKET # 3:18-CR-585-01&03 (MAS)
UNITED STATES OF AMERICA
          vs.
VICTOR SANTOS – 1
FAUSTO SIMOES – 3
     DEFENDANTS NOT PRESENT


APPEARANCES:
Charlie Leslie Divine, AUSA, Kevin V. DiGregory, AUSA and Vijay Dewan, AUSA for Government
Lawrence S. Lustberg, Esq., Kevin G. Walsh, Esq., Michael J. Lubben, Esq. and Genna A. Conti, Esq. for
Defendant Victor Santos
John J. O’Reilly, Esq. and Courtney A. Johnson, Esq. for Defendant Fausto Simoes


NATURE OF PROCEEDINGS: TELEPHONE CONFERENCE
Telephone Conference held.
Trial scheduled for October 5, 2020 is adjourned without date.
The parties shall meet and confer regarding the exhibits and submit a proposed amended scheduling order by July
14, 2020.




Time Commenced: 11:02 AM
Time Adjourned: 11:18 AM
Total Time:        16 min

                                                                    s/ Gina Hernandez-Buckley
                                                                         DEPUTY CLERK
